 

EXHIBIT 10.103

 

AMENDMENT NO. 6

TO TRADEMARK LICENSE AND TECHNICAL ASSISTANCE AGREEMENT FOR WOMEN’S COLLECTIONS

 

                This Amendment No. 6, dated October 2, 2002, is to the Trademark
License and Technical Assistance Agreement For Women’s Collections dated March
4, 1998 by and between Latitude Licensing Corp. (“Licensors”) and I.C. Isaacs &
Company L.P. (“Licensee”) covering Women’s Products (the “Agreement”).  Previous
amendments to the Agreement were made effective on June 18, 1998, November 12,
1998, December 23, 1998, August 2, 1999 and June 21, 2000.  Capitalized terms
used herein have the meaning ascribed to them in the Agreement unless otherwise
indicated.

 

                WHEREAS, the parties wish to extend the term of the Agreement
and to provide for certain fees as set forth herein.

 

                NOW, THEREFORE, for good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties agree to
amend the Agreement as follows:

 

                1.             Section 2 — Term and Territory

 

                Section 2.1 of the Agreement, relating to the term and
territory, is hereby amended by adding the following provision as the last
sentence:

 

In addition, Licensee shall have the option to renew this Agreement for an
additional term of four (4) years commencing January 1, 2008 and ending December
31, 2011.

 

                2.             Section 4 — Royalties

 

                Section 4.2 of the Agreement, is hereby amended by adding the
following to the Minimum Royalties table set forth therein:

 

Calendar Year

 

Minimum Royalties

 

2008

 

$

1,500,000

 

2009

 

$

1,500,000

 

2010

 

$

1,500,000

 

2011

 

$

1,500,000

 

 

                3.             Section 9 — Sales

 

                Section 9 of the Agreement, relating to sales, is hereby amended
by adding the following provision as Section 9.3:

 

9.3           3              Licensor shall retain the services of a consultant
or consultants (which may be or include the Designated

 

--------------------------------------------------------------------------------


 

Representative, as such term is hereinafter defined) (the “Consultants”) for the
purpose of assisting Licensee’s senior executives with the implementation of
this Agreement.  The Consultants shall provide such services by way of
interaction solely with Licensee’s senior management.  The Consultants shall be
selected by Licensor subject to the prior approval of the Chief Executive
Officer of Licensee.  Licensee shall pay the Licensor Consultants’ fees (the
“Consultants’ Fees”) in an aggregate amount of One Hundred Twenty-five Thousand
Dollars ($125,000) for calendar year 2002, and One Hundred Fifty Thousand
Dollars ($150,000) for each remaining calendar year under the term of this
Agreement; such amounts shall be inclusive of all expenses relating to such
Consultants for such calendar year and shall be prorated for any partial year
subsequent to 2002.  The Consultants’ Fees for each year under the term of this
Agreement shall be payable in equal installments on the last day of each fiscal
quarter of the Company (each March 31, June 30, September 30 and December 31 of
any year under the term of this Agreement), beginning on June 30, 2002.

 

For purposes of this Section, “Designated Representative” shall mean an
individual designated in writing to the Licensee by
                               as the designated representative of
                                .

 

                4.             Effective Date

 

This Amendment No. 6 shall be effective as of the date first written above.

 

                5.             Full Force and Effect

 

Except as expressly amended by this Amendment No. 6, the Agreement shall
continue in full force and effect.

 

                IN WITNESS WHEREOF, the parties, by their duly authorized
representatives, have executed this Amendment No. 6 as of the dates indicated
below.

 

 

LATITUDE LICENSING CORP.

 

I.C. ISAACS & COMPANY L.P.

 

 

 

 

 

By:

 /s/ Pierre Martin

 

By:

/s/ Robert J. Arnot

Name:

 Pierre Martin

 

Name:

Robert J. Arnot

Title:

 Vice President

 

Title:

Chief Executive Officer

Date:

 10/2/02

 

Date:

 Sept. 18, 2002

 

2

--------------------------------------------------------------------------------